Citation Nr: 9917372	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-17 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar nerve neuropathy.

2.  Entitlement to a compensable evaluation for post-
operative residuals of a left varicocele and left 
epididymitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1980 and from September 1986 to October 1993.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in February 1997 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, for additional 
development.  Based on the veteran's change of address, 
jurisdiction of this case was subsequently transferred to the 
RO in St. Petersburg, Florida; the case was returned to the 
Board in March 1999.

A September 1998 rating decision granted service connection 
for residuals of left epididymectomy status post left 
testicular epididymitis secondary to elective vasectomy as 
part of the veteran's previously service-connected 
postoperative residuals of a left varicocele, the 
noncompensable evaluation was continued.  The September 1998 
rating decision also granted service connection for right 
elbow epicondylitis, which was assigned a 10 percent 
evaluation effective October 16, 1993, denied service 
connection for prostatitis and denied a compensable 
evaluation for service-connected postoperative hemorrhoids.  
Since, at the time of the Board's decision herein, neither 
the veteran nor his representative has expressed disagreement 
with the assignment of a 10 percent evaluation for the right 
elbow disability or with the September 1998 denials, these 
issues are not currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  There is no more than mild incomplete paralysis of the 
right ulnar nerve. 

3.  The veteran's post-operative residuals of a left 
varicocele and left epididymitis do not cause functional 
impairment or necessitate long-term drug therapy, 1-2 
hospitalizations per year, and/or the need for intermittent 
intensive management.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ulnar nerve neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5215, 8516 
(1998).

2. The criteria for a compensable evaluation for post-
operative residuals of a left varicocele and left 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.30, 4.115, Diagnostic 
Codes 7599-7525 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
these claims has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's right ulnar nerve neuropathy and post-
operative residuals of a left varicocele and left 
epididymitis.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

An August 1992 electroneuromyography disclosed a reduction in 
nerve conduction velocity of greater than 20 percent for the 
ulnar motor nerve across the elbow bilaterally.  VA 
outpatient records from December 1993 to January 1995 reveal 
complaints of right ulnar neuropathy and left testicular 
pain.

On VA orthopedic examination in December 1993, the veteran 
noted that his right arm had been caught in a closing door in 
service, just above the elbow; there was no fracture, but the 
veteran complained of numbness in the fingers of both hands.  
Steroid injections in the right elbow relieved the pain in 
his right elbow for two days.  Physical examination did not 
show any deformity, atrophy, swelling, or discoloration of 
either upper extremity.  The veteran was able to extend both 
arms above his head, touch his fingers to his shoulders, put 
his elbows in front of him, and clasp his hands behind his 
back.  There was full pronation and supination of each hand 
with no weakness on supination against resistance.  
Dorsiflexion and volar flexion of the right wrist were to 65 
and 75 degrees, respectively.  X-rays of the elbows were 
considered to be normal.  The diagnoses included history of 
right elbow pain, currently without objective evidence of 
disability; and history of bilateral carpal tunnel syndrome, 
currently without objective evidence.

On VA neurological examination in December 1993, the veteran 
noted bilateral ulnar neuropathy.  Symptoms were considered 
suggestive of carpal tunnel syndrome.  The examiner's 
impression was bilateral ulnar nerve neuropathy in ulnar 
nerve distribution with no intrinsic muscle atrophy, positive 
Tinel sign bilaterally, and questionable decreased pinprick 
sensation bilaterally.  

According to a February 1994 VA examination report, the 
veteran had a vasectomy in 1978, with a repeat vasectomy in 
1979, at which time a spermatic vein ligation on the left 
side for varicocele was performed.  Ever since the 1979 
surgery, the veteran said that he has had pain in the left 
testis, mostly after sexual contact.  The left testis 
appeared normal on physical examination, although there was 
tenderness.  The veteran did not have any problem with 
hesitancy, frequency, or dysuria.  The examiner's impression 
was possible nerve damage or iatrogenic cause by vasectomy.  
The impression on X-rays of the left testis in July 1994 was 
evidence of acute epididymitis and small spermatocele.

The veteran testified at a personal hearing at the RO in 
January 1995 that his right ulnar nerve neuropathy and 
service-connected genitourinary disability were more severe 
than currently evaluated because of pain and decreased 
strength in the right hand and swelling, tenderness, and 
chronic pain in the left testicular area.

The veteran was hospitalized at a VA hospital in December 
1996 for chronic left epididymitis, for which he underwent a 
left epididymectomy.

On VA neurological examination in May and June 1997, the 
veteran complained of craw hand and numbness/loss of feeling 
in the right hand, as well as of pain in the right elbow.  
Objective findings were right ulnar nerve contusion at the 
elbow, with lost sensory function in the right 4th and 5th 
digits and hypothenar eminence and right medial epicondylitis 
causing pain and interfering with use of the right arm.  It 
was noted that nerve conduction tests of the ulnar nerve 
showed impaired sensory conductions across the elbow where 
the contusion had occurred.  The diagnoses were right ulnar 
contusion at the elbow and right medial epicondylitis.  
Urology consultation in June 1997 diagnosed chronic 
epididymitis.

On VA genitourinary examination in January 1998, the veteran 
complained of discomfort and tenderness in the left testicle, 
pain at the point of ejaculation, and partial erectile 
impotence.  Pain causes him to lose his erection about 60 
percent of the time.  Physical examination revealed that the 
left testicle was softer than the right testicle, with 
tenderness along the medial aspect and at the inferior pole.  
The diagnoses were that the veteran continued to have left 
testicular pain of uncertain origin, with a June 1997 
recommendation from a urologist that he might require an 
orchiectomy on that side to stop the pain; chronic 
prostatitis; and veteran's claim of partial problem with 
erectile impotence that was aggravated by his left testicular 
pain.

According to a January 1998 VA fee basis neurological 
evaluation, the veteran complained of persistent numbness and 
weakness in the right hand and ulnar distribution fingers.  
The veteran said that he had to be careful with any lifting 
or pushing maneuvers with the right arm and hand because it 
caused flare-ups of numbness and weakness that could take 2-3 
weeks to return to normal.  Physical examination of the right 
upper extremity revealed that the veteran is right handed and 
had a very slight claw hand deformity.  The first dorsal 
interosseous muscle was somewhat weak.  Sensation was 
diminished along the ulnar aspect of the hand.  There was 
tenderness over the right lateral epicondyle.  It was noted 
that there might be a slight amount of atrophy.  Deep tendon 
reflexes were +1/4 bilaterally.  

The neurological impression in January 1998 was residual 
right ulnar neuropathy.  It was noted that the main 
functional impairment involved grip and repetitive movements 
of the right hand leading to functional loss, with diminished 
grip strength on testing of 10-20 percent.  A January 1998 VA 
fee basis EMG/nerve conduction study revealed a low amplitude 
response of the ulnar nerve across the right elbow, with 
nerve conduction basically unremarkable.
The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Under DC 8516, mild incomplete paralysis of the ulnar nerve 
warrants a 10 percent evaluation; a 30 percent evaluation is 
warranted for moderate incomplete paralysis of the ulnar 
nerve of the major extremity.  Complete paralysis of the 
ulnar nerve involves the "griffin claw" deformity, due to 
flexion contraction of the ring and little fingers, atrophy 
very marked in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, cannot spread the fingers (or reverse) cannot 
adduct the thumb; flexion of the wrist weakened.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.  A 10 percent evaluation is 
warranted for limitation of wrist motion with dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm; no higher evaluation is provided for limitation of 
motion of the wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

The veteran is currently assigned a 10 percent evaluation for 
his right ulnar neuropathy under Diagnostic Code 8516, due to 
mild incomplete paralysis.  VA examination in December 1993 
revealed ulnar nerve neuropathy with numbness in the last 
three fingers of both hands but without weakness or atrophy.  
On VA fee basis examination of the right upper extremity in 
January 1998, there was a very slight claw hand deformity, 
some weakness of the first dorsal interosseous muscle, no 
more than a slight amount of atrophy, some tenderness, and 
diminished sensation along the ulnar aspect of the hand.  
Grip strength was considered to be diminished by only 10-20 
percent.  These findings show no more than mild incomplete 
paralysis of the right upper extremity due to ulnar 
neuropathy.  Therefore, the symptomatology does not more 
nearly approximate the criteria for an evaluation in excess 
of 10 percent for right ulnar nerve neuropathy.

As noted above, the maximum schedular evaluation assigned for 
limitation of motion of the wrist is 10 percent, under 
Diagnostic Code 5215, which is the evaluation currently 
assigned for the veteran's right ulnar nerve neuropathy.  
Based on the lack of medical evidence showing more than mild 
functional impairment due to lack of normal endurance, pain, 
weakness, fatigability, and incoordination, consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1998) do not warrant an increased 
evaluation for the veteran's right ulnar nerve neuropathy.

The veteran's service-connected post-operative residuals of a 
left varicocele and left epididymitis are rated as analogous 
to epididymo-orchitis under Diagnostic Code 7525.  38 C.F.R. 
§ 4.20.  The Board notes that effective February 17, 1994, VA 
revised the criteria for evaluating genitourinary 
disabilities.  59 Fed. Reg. 2523-2529 (1994).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  

According to the criteria in effect prior to February 17, 
1994, a 100 percent evaluation is warranted for active 
tuberculous epididymo-orchitis.  Inactive tuberculous 
epididymo-orchitis is rated on the basis of residuals under 
the specific body system affected pursuant to 38 C.F.R. § 
4.88(b).  Diagnostic Code 7525 was amended to provide that 
chronic non-tubercular epididymo-orchitis is to be rated as 
for urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic 
Code 7525.  A 10 percent evaluation is assigned for urinary 
tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a.

According to the evidence on file, the veteran has had his 
left epididymis and a left varicocele removed.  He complains 
that his service-connected post-operative residuals of a left 
varicocele and left epididymitis continue to cause pain, 
tenderness, and swelling in the left testicular area, which 
results in partial erectile impotence.  When examined by VA 
in January 1998, there was tenderness along the medial aspect 
of the left testicle.  However, the VA examiner specifically 
noted in January 1998 that there are no residuals of left 
varicocele and that the left epididymitis was not responsible 
for the veteran's testicular pain since it had already been 
removed.  The examiner went on to state that neither he nor 
anyone else had been able to determine the cause of the pain 
in the veteran's left testicle.  In fact, neither the 
varicocele, epididymitis nor the postoperative residuals of 
these disorders are shown to be productive of functional 
impairment.  The veteran does have prostatitis, but service 
connection was denied for this disability in a September 1998 
rating decision.  Since there is no evidence of a problem 
voiding, or of other functional impairment, due to his 
service-connected post-operative residuals of a left 
varicocele and left epididymitis, and since this disability 
does not require long-term drug therapy, 1-2 hospitalizations 
a year, or intermittent intensive management, a compensable 
evaluation is not warranted under either the old or new 
schedular rating criteria.  38 C.F.R. § 4.31.


ORDER

An evaluation in excess of 10 percent for right ulnar nerve 
neuropathy is denied.




A compensable evaluation for post-operative residuals of a 
left varicocele and left epididymitis is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

